         Case 1:21-cv-01884-DLC Document 92 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                 21cv1884 (DLC)
BCBSM, INC., d/b/a BLUE CROSS and BLUE :
SHIELD OF MINNESOTA, on behalf of      :                      ORDER
itself and those similarly situated,   :
                                       :
                         Plaintiff,    :
                                       :
               -v-                     :
                                       :
VYERA PHARMACEUTICALS, LLC, PHOENIXUS :
AG, MARTIN SHKRELI, and KEVIN MULLEADY,:
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On July 23 and July 26, 2021, non-party witnesses Axium

Healthcare Pharmacy and Kroger Specialty Pharmacy, Inc. filed

motions to quash the plaintiff’s subpoenas.           It is hereby

     ORDERED that any opposition to the motions to quash is due

Thursday, July 29, 2021.

     IT IS FURTHER ORDERED that a telephone conference is

scheduled for Friday, July 30, 2021 at 1:00 p.m.            The parties

shall use the following dial-in credentials for the telephone

conference:

             Dial-in:         888-363-4749
             Access code:     4324948

The parties shall use a landline if one is available.

Dated:       New York, New York
             July 27, 2021
